


Exhibit 10(y)(y)

 

HEWLETT-PACKARD COMPANY

DIRECTOR OPTION PLAN STOCK OPTION AGREEMENT

 

                THIS AGREEMENT, dated DATE between HEWLETT-PACKARD COMPANY, a
California corporation (“Company”), and NAME (the “Director”), a director of
Company is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Hewlett-Packard Company 1987 Director
Option Plan (the “Plan”) a copy of which is attached hereto as Exhibit “A” and
made a part hereof; and

 

WHEREAS, the Director has filed an election in accordance with the terms of the
Plan to be granted an option under the Plan as hereinafter set forth below;

 

 

NOW THEREFORE, the parties hereby agree that in consideration of services
rendered and to be rendered, the Company grants the Director an option (the
“Option”) to purchase # OF SHARES shares of its $1 par value voting Common Stock
upon the terms and conditions set forth herein.

 

1.               This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.               The Option price shall be $ PRICE per share.

 

3.               This Option is not transferable by the Director otherwise than
by will or the laws of descent and distribution, and is exercisable only by the
Director during his lifetime.  This Option may not be transferred, assigned,
pledged, or hypothecated by the Director during his lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.               This Option may not be exercised before the first anniversary
of the date hereof.  Notwithstanding the foregoing this Option shall become
exercisable in full upon the retirement of the Director because of age or
permanent and total disability, or upon his death.

 

5.               This Option will expire ten (10) years from the date hereof,
unless sooner terminated or cancelled in accordance with the provisions of the
Plan.

 

6.               This Option shall be exercised by delivering to the Secretary
of the Company at its head office a written notice stating the number of shares
as to which the Option is exercised.  The written notice must be accompanied by
payment of the full Option price for such shares.

 

 

--------------------------------------------------------------------------------


 

7.               All rights of the Director in this Option, to the extent that
it has not been exercised, shall terminate upon the death of the Director
(except as hereinafter provided).  The Director may, by written notice to the
Company, designate one or more persons, including his legal representative, who
shall by reason of the Director’s death acquire the right to exercise all or a
portion of the Director’s Option.  The person so designated must exercise the
Option within the term of the Option set forth in paragraph 5.  The person
designated to exercise the Option after the Director’s death shall be bound by
the provisions of the Plan.

 

8.               The Director hereby designates the following person(s) as the
one(s) who may exercise this Option after his death as provided above:

 

 

 

Name:

 

 

Relationship:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Relationship:

 

 

 

 

The Director may change the above designation at his pleasure by filing with the
Secretary of the Company a written notice of change.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate the
day and year first above written.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Lew Platt, President

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

D. Craig Nordlund

 

 

 

Associate General Counsel

 

 

 

and Secretary

 

 

 

 

--------------------------------------------------------------------------------

